Cagade20-20-63538-S3LBLDopwmenichtl: 1Filene4219762h oP aagyb af dt 1

UNITED STATES DISTRICT COURT
DISTRICT OF MARYLAND

 

 

FEDERAL TRADE COMMISSION,
Case No. 1:20-cv-3538

Plaintiff,
Vv.

RAGINGBULL.COM, LLC, et al.,

Defendants.

 

 

ORDER GRANTING PLAINTIFF’S EMERGENCY MOTION FOR LEAVE TO
FILE MEMORANDIUM IN EXCESS OF PAGE LIMITATION

Plaintiff Federal Trade Commission (“FTC”) filed a motion under Rule 105(3) of the
Local Rules of the District of Maryland requesting leave to file a 55 page Memorandum in
support of its Emergency Motion for Temporary Restraining Order with Asset Freeze,
Appointment of a Temporary Receiver, Other Relief, and Order to Show Cause Why a
Preliminary Injunction Should Not Issue (“TRO Motion”).

Having reviewed the FTC’s motion, and good cause being shown, it is hereby ordered
that the FTC’s motion is granted, and the FTC shall be allowed a total of 55 pages to file its TRO

Motion.

fate. 12 7/e026 = oe href

George L. Russell, Ill
United States District Judge
